MEMORANDUM *****
Petitioner Jennifer Gayle Leahy, and her co-defendants Richard Kesser and Stephen Chiara, were convicted in California state court of first degree murder with special circumstances and sentenced to life imprisonment without the possibility of parole. See Cal.Penal Code §§ 187(a), 190.2(a)(1), (a)(15). The California Court of Appeal affirmed, People v. Chiara, No. 93DA1422 (Cal. Ct.App., filed Dec. 12, 1995), and the California Supreme Court denied review. People v. Chiara, Nos. A060502, S051306 (Cal., filed March 14, 1996).
Petitioner thereafter petitioned the federal district court for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The district court denied the petition, Leahy v. Farmon, 177 F.Supp.2d 985 (N.D.Cal.2001), and granted a Certificate of Appeal-ability on one issue: Whether Petitioner’s equal protection rights as enunciated in Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), were violated when the prosecutor peremptorily challenged three Native Americans from the venire. See 28 U.S.C. § 2253(c).
The facts and legal issues in this appeal are identical to those discussed and resolved in Kesser v. Cambra, No. 02-15475, 2004 WL 290976 (9th Cir.2004) (published disposition), filed concurrently with this Memorandum Order. For the reasons stated in that opinion, the judgment of the district court denying Petitioner a writ of habeas corpus is
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.